Title: To George Washington from Major General John Sullivan, 10 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence Septemr 10th 1778
          
          I can only Inform you at present that the Enemy have Left Bedford but are Still
            Hovering Round the Shore they have Burnt ten Dwelling Houses all the Stores &
            all the vessels but one in Bedford Sir Henry Clinton Left them at New London &
            Returned to New york in a Frigate Major General Gray Commands the Party which Consists
            of one Regt of Light Infantry & one of Granadiers of Six hundred men Each And
            two Brigades Consisting of Eight Regiments viz. the 15: 42, 33d: 64: 17: 37 46th
            & 44th a Searjent has Deserted from them with an orderly Book which gives this
            Information. Lord Howe with a Fleet of Seventeen Sail of the Line is Standing off
            & on before Newport Harbor—from the Declaration of the Inhabitants of Newport of
            a Number of prisoners Exchanged & from the Declarations of Gentlemen who have
            been on the Island as well as the Similar Declarations of a Number of Deserters the
            Enemy had between a Thousand & fifteen hundred killed & wounded in the
            Action of the 29th a Woman who Lived in the Hospital & is said to be a Woman of
            veracity Says She Saw the Returns of the Surgeon which Amounted to a Thousand &
            Sixty one it is agreed on all hands that Three hundred
            & twenty were killed & mortally wounded on the field. I beg your
            Excellency to Transmit a Copy of this Letter to Congress & believe me to be with
            the most profound Respect your Excellenceys most obedt Servt
          
            Jno. Sullivan
          
        